2013 UT App 195
_________________________________________________________

               THE UTAH COURT OF APPEALS

    STATE OF UTAH, IN THE INTEREST OF Z.H., A PERSON UNDER
                    EIGHTEEN YEARS OF AGE.


                              H.M.,
                            Appellant,
                                v.
                          STATE OF UTAH,
                            Appellee.

                       Per Curiam Decision
                        No. 20130338‐CA
                       Filed August 1, 2013

        Second District Juvenile, Farmington Department
                The Honorable Paul F. Iwasaki
                           No. 1066735

                 Erin Hill, Attorney for Appellant
        John E. Swallow and John M. Peterson, Attorneys
                            for Appellee
                Martha Pierce, Guardian ad Litem

       Before JUDGES THORNE, VOROS, AND CHRISTIANSEN.


PER CURIAM:

¶1     H.M. (Mother) appeals the juvenile court’s March 25, 2013
order terminating her parental rights. We affirm.

¶2     Mother asserts that there was insufficient evidence to
support the juvenile court’s determination that she is an unfit or
incompetent parent. She also asserts that there was insufficient
evidence that the State made reasonable efforts to provide her with
services. In order to overturn the juvenile court’s decision as to the
                             In re Z.H.


sufficiency of the evidence, “[t]he result must be against the clear
weight of the evidence or leave the appellate court with a firm and
definite conviction that a mistake has been made.” In re B.R., 2007
UT 82, ¶ 12, 171 P.3d 435. The juvenile court is in the best position
to weigh conflicting testimony, to assess credibility, and from such
determinations, render findings of fact. See In re L.M., 2001 UT App
314, ¶¶ 10– 12, 37 P.3d 1188. We “review the juvenile court’s
factual findings based upon the clearly erroneous standard.” In re
E.R., 2001 UT App 66, ¶ 11, 21 P.3d 680. A finding of fact is clearly
erroneous only when, in light of the evidence supporting the
finding, it is against the clear weight of the evidence. See id.
Furthermore, we give the juvenile court a “‘wide latitude of
discretion as to the judgments arrived at’ based upon not only the
court’s opportunity to judge credibility firsthand, but also based on
the juvenile court judges’ ‘special training, experience and interest
in this field.’” Id. Finally, “[w]hen a foundation for the court’s
decision exists in the evidence, an appellate court may not engage
in a reweighing of the evidence.” In re B.R., 2007 UT 82, ¶ 12.

¶3      The juvenile court determined that Mother is an unfit or
incompetent parent. Although the juvenile court found additional
grounds supporting the termination of her parental rights, this
court need not review each alternative ground for termination, as
the finding that a parent is unfit or incompetent is a sufficient
ground to warrant the termination of parental rights. See Utah
Code Ann. § 78A‐6‐507(1) (LexisNexis 2012). The juvenile court
may adjudicate a parent as unfit if the parent’s habitual or
excessive use of intoxicating liquors, controlled substances, or
dangerous drugs render the parent unable to care for the child. See
id. § 78A‐6‐508(2)(c).

¶4     The record supports the juvenile court’s determination that
Mother has an extensive history of controlled substance abuse,
which renders her unable to care for her child. Mother has abused
several illegal substances since she was fifteen years old. Mother
continued to abuse drugs during these child welfare proceedings.
Although Mother asserts that there was insufficient evidence that




20130338‐CA                      2                2013 UT App 195
                              In re Z.H.


the State made reasonable efforts to provide her with services, the
record indicates that she was provided with reasonable services.
Mother was referred for a drug and alcohol assessment in June of
2012. Mother did not complete the assessment until September 5,
2012. Mother was not truthful in her assessment and she
represented that she did not abuse illegal substances. Following a
series of positive drug tests, Mother was referred to an intensive
outpatient treatment program. However, she refused to enter the
recommended drug treatment program because she did not want
to undertake intensive drug treatment therapy. The record also
demonstrates that Mother did not successfully complete the
recommendations of the substance abuse providers to address the
long term goals of sobriety. Mother fails to demonstrate that the
juvenile court erred by determining that she is an unfit or
incompetent parent and that reasonable efforts and services were
provided to her.

¶5      Mother next asserts that there was insufficient evidence to
support the juvenile court’s determination that it was in the child’s
best interest to terminate Mother’s parental rights. If there are
sufficient grounds to terminate parental rights, in order to actually
do so, “the court must [next] find that the best interests and welfare
of the child are served by terminating the parents’ parental rights.”
In re R.A.J., 1999 UT App 329, ¶ 7, 991 P.2d 1118. This court may
not engage in a reweighing of the evidence that was before the
juvenile court. See In re B.R., 2007 UT 82, ¶ 12.

¶6      The record supports the juvenile court’s determination that
it was in the child’s best interest to terminate Mother’s parental
rights. The juvenile court determined that the child does not have
a healthy bond with Mother, and that Mother is unable or
unwilling to provide an appropriate home environment for the
child. The record also demonstrates that the child has developed a
healthy bond with his foster family, which provides the necessary
structure, stability, and predictability for the child. The child has
become integrated into the foster family where he receives proper
care, parenting, love, and the stability that he requires. The foster




20130338‐CA                       3                2013 UT App 195
                              In re Z.H.


family also wants to adopt the child. Mother fails to demonstrate
that the juvenile court erred by determining that it is in the child’s
best interest to terminate Mother’s parental rights.

¶7     Accordingly, the juvenile court’s order is affirmed.




20130338‐CA                       4                2013 UT App 195